PUBLISHED ORDER

The Court of Appeals issued its opinion in this case at Richardson v. Knight, 15 N.E.3d 592 (Ind.Ct.App.2014). Marcus Richardson filed a petition to transfer jurisdiction to the Supreme Court pursuant to Appellate Rule 57. The Court has reviewed the Court of Appeals opinion. The appendix filed on appeal has been made available to the Court for review, along with all briefs filed in the Court of Appeals and all materials filed in connection with the request to transfer jurisdiction. Each member of the Court has had the opportunity to voice that Justice’s views on the case in conference with the other Justices and has voted on the case.
The Court GRANTS the petition to transfer, thereby VACATING the Court of Appeals opinion. See Ind. Appellate Rule 58(A). Having transferred jurisdiction, the Court DISMISSES as proeedurally improper this appeal from an interlocutory order.
All Justices concur.